number release date id office uilc cca_2012022107234547 -------------- from ---------------------- sent tuesday date am to --------------- cc --------------------- subject fw lewis v reynolds hi--i have dwelled on this some more and my analysis is below let me know if you want to discuss the original question involved offset of an overpayment of one type of excise_tax against a liability for another type of tax pursuant to sec_6402 the liability at issue was shown on a return but mistakenly never assessed the assessment_period has run the service issued refund checks and the taxpayer returned them recognizing that he owed the tax for the period and the refund check was issued erroneously in our original response we discussed the application of revrul_85_67 and lewis v reynolds which provides authority for the position that the service is entitled to retain payments received during the assessment_period even if the liability is never assessed and the ased has now passed such payment would not be an overpayment for purposes of sec_6401 it follows that the liability could be offset against overpayments for other taxes under sec_6402 in our original response we concluded that revrul_85_67 did not apply under the facts of your case because there was no payment within the assessment_period it turns out we misunderstood your facts the taxpayer had paid the tax within the assessment_period thus i provided a corrected response in the p m email below you are now asking whether we can argue that revrul_85_67 is not applicable because of the distinguishing fact that we issued refund checks to the taxpayer and the taxpayer returned them after expiration of the ased in other words can we argue that the relevant payment_date is the date the taxpayer returned the refund checks rather than the original payment of tax within the assessment_period as i preliminarily concluded below i don't see how the return of the refund check can be deemed a payment of tax given that the taxpayer had already paid the tax i think it was an erroneous refund because the taxpayer paid the tax within the assessment_period there was no overpayment_of_tax under sec_6401 as discussed in revrul_85_67 as there was no overpayment we had no authority to issue a refund check and the refund was erroneous as the refund was erroneous the taxpayer property returned the check i found no authority to suggest return of a refund check could be considered payment of the tax for purposes of sec_6401 there is law addressing whether a remittance is a payment v deposit of tax and the relevant analysis is focused upon the intent of the taxpayer in making the remittance a taxpayer returning a check is not intending or attempting to pay the taxes he is just voluntarily returning a check he understands to be issued in error because he owed and previously paid the tax in this case the taxpayer made a payment which was not an overpayment under the analysis of revrul_85_67 thus the refund check was erroneous if a return of an erroneous refund check could be considered a payment for purposes of sec_6401 it would be an overpayment because the check was returned after the ased thus by sending back the erroneous refund check the taxpayer would transform an erroneous refund into a legitimate overpayment and be entitled to keep a check issued by mistake this doesn't make sense
